DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Applicants assert that the claimed elements “circuitry configured to”, as recited in application claim 16 are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, it is unclear whether the claimed element invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the following reasons below:
circuitry configured” includes structural terms circuit, and therefore, the claimed elements do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)    Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)    Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP §2181.	

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oughton, JR. U.S. Patent Publication No. US 2002/0153778 A1 in view of Nitta U.S. Patent Publication No. US 2002/0025788 A1.

Regarding claim 1, Oughton, JR. discloses a coaxial cable transmission system (in para. [0022], FIG. 2 discloses an UPS system and method) comprising:
a power supply operatively connected to a coaxial cable and configured to receive a primary power signal from a power source and to generate a switched direct current power signal from the primary power signal (in para. [0032], FIG. 2 first circuit 210, corresponding to the claimed power supply, is operatively connected to coaxial cable 230, corresponding to the claimed coaxial cable, and configured to receive and convert an input voltage, corresponding to the claimed primary power signal, between the input neutral line Nin and the input voltage line Vin into first and second complementary DC voltages VDC+, VDC-, corresponding to the claimed switched direct current power signal.


    PNG
    media_image1.png
    435
    715
    media_image1.png
    Greyscale


a power gateway operatively connected to the coaxial cable and configured to receive the switched direct current power signal from the power supply and to generate a secondary power signal from the switched direct current power signal (in para. [0032], Oughton, JR. discloses a second circuit 220, corresponding to the claimed power gateway, is operatively connected to the coaxial cable 230, and configured to receive first and second complementary DC voltages VDC +, VDC-, corresponding to the claimed switched direct current power signal and to generate an AC voltage, corresponding to the claimed secondary power signal, between an output neutral line Nout and an output voltage line Vout). 
Oughton, JR., however, does not expressly disclose the act of “receiving the switched direct current power signal over the coaxial cable from the power supply” as set forth in the application claim.
Because Nitta discloses, in para. [0010], that the DC voltage being supplied to coaxial cable 21 is converted to a prescribed voltage by a DC-DC converter, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Oughton, JR. FIG. 2 embodiment can be modified to implement coaxial cable between first and second circuits 210 220 as taught in Nitta. The motivation for the modification is that Nitta teaches coaxial cable can carry DC voltage.
Oughton, JR. further discloses the step of generating a secondary power signal based on the synchronous switched direct current power signal (in para. [0032], Oughton, JR. FIG. 2 second circuit 220 is configured to convert the first and second complementary voltages VDC +, VDC- into an AC voltage, corresponding to the claimed secondary power signal, between an output neutral line Nout and an output voltage line Vout); and transmitting the secondary power signal to a load device (further in para. [0032], Oughton, JR. FIG. 2 second circuit generates an AC voltage between an output neutral line Nout and an output voltage line Vout, and to connect the output neutral line Nout to a coaxial cable sheath 232 and the output voltage line Vout to a coaxial cable conductor 234 and to a load device (not shown in FIG. 2)).
Oughton, JR., further discloses a load device (not shown in FIG. 2. FIG. 2 only discloses second circuit 220, corresponding to the claimed power gateway, is connected to the coaxial cable 230) operatively connected to the power gateway and configured to receive the secondary power signal from the power gateway (as discussed above, FIG. 2 only discloses second circuit 220 is connected to coaxial cable 230 and a load (not shown in FIG.2). In view of that, load receives an AC voltage, corresponding to the claimed secondary power signal, between an output neutral line Nout and an output voltage line Vout, that is carried by coaxial cable 230).

Regarding claim 8, in addition to claim 1 rejection, Oughton, JR. further discloses 
wherein the power supply and the power gateway are synchronized such that the power gateway adapts to a change in the switched direct current power signal (in para. [0034], as further shown in FIG. 3, the first circuit 310, corresponding to the claimed power supply, is configured to convert the AC input voltage between the input neutral line Nin and the input voltage line Vin into the first and second complementary DC voltages VDC +, VDC-. A second circuit 320, corresponding to the claimed power gateway, is configured to convert the first and second complementary DC voltages into the AC voltage between the output neutral line Nout and the output voltage line Vout. In view of that, the first circuit 310 and the second circuit 320 are synchronized such that the second circuit 320 adapts to a change in the switched direct current power signal)

Regarding claim 16, Oughton, JR. discloses a power gateway device comprising:
circuitry configured to receive a synchronous switched direct current power signal from a power supply (in para. [0032], Oughton, JR. discloses a second circuit 220, corresponding to the claimed power gateway, is configured to receive first and second complementary DC voltages VDC +, VDC-, corresponding to the claimed switched direct current power signal, from the first circuit 210, corresponding to the claimed power supply). 
 Oughton, JR., however, does not expressly disclose the act of “receiving a synchronous switched direct current power signal over a coaxial cable from a power supply” as set forth in the application claim.
Because Nitta discloses, in para. [0010], that the DC voltage being supplied to coaxial cable 21 is converted to a prescribed voltage by a DC-DC converter, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Oughton, JR. FIG. 2 embodiment can be modified to implement coaxial cable between first and second circuits 210 220 as taught in Nitta. The motivation for the modification is that Nitta teaches coaxial cable can carry DC voltage.
Oughton, JR. further discloses circuitry configured to generate a secondary power signal from the synchronous switched direct current power signal (in para. [0032], Oughton, JR. FIG. 2 second circuit 220 is configured to convert the first and second complementary voltages VDC +, VDC- into an AC voltage, corresponding to the claimed secondary power signal, between an output neutral line Nout and an output voltage line Vout);
and circuitry configured to transmit the secondary power signal to a load device (in para. [0032], Oughton, JR. FIG. 2 second circuit generates an AC voltage between an output neutral line Nout and an output voltage line Vout, and to connect the output neutral line Nout to a coaxial cable sheath 232 and the output voltage line Vout to a coaxial cable conductor 234 and to a load device (not shown in FIG. 2)).

Regarding claim 19, Oughton, JR. discloses a method implemented in a power gateway device (in para. [0022], FIG. 2 discloses an UPS system and method), the method comprising:
Oughton, JR. discloses the step of receiving a synchronous switched direct current power signal from a power supply (in para. [0032], a second circuit 220 is configured to receive first and second complementary DC voltages VDC +, VDC-, corresponding to the claimed synchronous switched direct current power signal). 


    PNG
    media_image1.png
    435
    715
    media_image1.png
    Greyscale



However, Oughton, JR. does not expressly disclose “receiving a synchronous switched direct current power signal over a coaxial cable from a power supply” as set forth in the application claim.
Because Nitta discloses, in para. [0010], that the DC voltage being supplied to coaxial cable 21 is converted to a prescribed voltage by a DC-DC converter, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Oughton, JR. FIG. 2 embodiment can be modified to implement coaxial cable between first and second circuits 210 220. The motivation for the modification is that Nitta teaches coaxial cable can carry DC voltage.
Oughton, JR. further discloses the step of generating a secondary power signal based on the synchronous switched direct current power signal (in para. [0032], Oughton, JR. FIG. 2 second circuit 220 is configured to convert the first and second complementary voltages VDC +, VDC- into an AC voltage, corresponding to the claimed cecondary power signal, between an output neutral line Nout and an output voltage line Vout); and transmitting the secondary power signal to a load device (further in para. [0032], Oughton, JR. FIG. 2 second circuit generates an AC voltage between an output neutral line Nout and an output voltage line Vout, and to connect the output neutral line Nout to a coaxial cable sheath 232 and the output voltage line Vout to a coaxial cable conductor 234 and to a load device (not shown in FIG. 2)).

Allowable Subject Matter

Claims 2-7, 9-15, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631